DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
Applicant’s arguments with respect to claims 1-15 on pages 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claims 16-18 and 23 on pages 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



The Applicant asserts on pages 12-13 of the Response:
“Shen discusses performing Csteer and Rsteer on data sensed by identical array elements in sequence (at intervals) and then applying adaptive beamforming to the beams so defined - each beam at a different instance in time and captured by identical array elements. This is not what is recited in claim 20.
[…]
None of the cited art discloses performing adaptive beamforming on data captured contemporaneously by different transducers and processed into multiple beams as recited in claim 20. Rather, all of the cited art relates to capturing different images with same transducer elements at intervals and then performing adaptive beamforming on a time sequence of resulting beams, each beam a result of sensed data from identical same transducers. This does not read on the recitations of claim 20.”
In response, the Examiner respectfully asserts that it is unclear where Shen discloses that the data is sensed by identical array elements in sequence and the applying adaptive beamforming to the beams, each beam at a different instance in time.  Pg. 2060 right column of Shen discloses “The parallel version of the 3D beamforming algorithm follows the structure of the sequential implementation”.  However, this appears to be stating that the beamforming algorithm follows the structure of the sequential implementation. Fig. 2 shows the sequential steps of the beamforming structure.  Additionally, Fig. 2 lists the first step as “acquisition” and not “acquisitions”, therefore it can be interpreted the data shown in Fig. 2 is from one acquisition at one point in time.  Therefore, Shen teaches performing adaptive beamforming on data captured contemporaneously by different transducers and processed into multiple beams and the 35 USC § 103 rejection of claims 20-22 will not be withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Stergiopoulos (US20030065262), and further in view of Okumura (US20160192908) and Sato (US20180214116).
Regarding Claim 1, Stergiopoulos discloses a method (Para [0024] – “a method for multidimensional beamforming sensor time series provided by sensors deployed in a multidimensional array of an ultrasound imaging system”) comprising:
firing a multidimensional array of ultrasound transducers comprising N transducers at a target (Para [0072] – “An object 2 is irradiated by a source 4 emitting ultrasound waves”, Para [0120] – “The cylindrical array 40 comprises =NM sensors 8, wherein N is the number of circular rings and M is the number of sensors on each ring”, there are multiple rings therefore the array is multidimensional which can also be seen in Fig. 8);
	sensing first reflected signals with at least some of the N transducers to produce first output signals (Fig. 8 element 42 shows a first sub-aperture, Para [0120] – “Referring to FIG. 8, a sub-aperture configuration for a cylindrical array 40 according to the invention is shown”, the top right corner of Fig. 8 shows a sub aperture output for a first sub-aperture which is then applied to an adaptive beamformer, Para [0117] – “Implementation of an adaptive beamformer with a large number of adaptive weights for a large number of sensors requires very long convergence periods eliminating dynamical characteristics of the adaptive beamformer to detect time varying characteristics of a received signal of interest” therefore the signals were received/sensed);
	providing the first output signals from only a first portion of the N transducers less than all the N transducers for storage and adaptive beamforming (the top right corner of Fig. 8 shows a sub aperture output for a first sub-aperture which is then applied to an adaptive beamformer, Para [0120] – “A first sub-aperture consists of the first (N−G+1) rings with n=1, 2, . . . , N−G+1 being a ring index and G being the number of sub-apertures”, N is the number of rings in the array therefore the first sub-aperture signals are from only a first portion of N transducers, Para [0019] – “implementation of adaptive beamformers in modern ultrasound systems comprising multi-dimensional arrays with hundreds of sensors requires very large amounts of memory” therefore it can be interpreted the signals are provided for storage);
firing the multidimensional array of ultrasound transducers comprising N transducers at the target another time to produce second reflected signals (Para [0072] – “An object 2 is irradiated by a source 4 emitting ultrasound waves”, Para [0120] – “The cylindrical array 40 comprises =NM sensors 8, wherein N is the number of circular rings and M is the number of sensors on each ring”, there are multiple rings therefore the array is multidimensional which can also be seen in Fig. 8, As shown in Fig.8 the top right corner together with the bottom right corner state that each sub-aperture output is a beam time series, that there are three time series, and that the process is repeated for the other 2 sub-apertures therefore it can be interpreted the array is fired a second time to produce second reflected signals);
sensing the second reflected signals with at least some of the N transducers to produce second output signals (Fig. 8 element 42 shows a first sub-aperture and that the process is repeated for two other sub-apertures, Para [0120] – “Referring to FIG. 8, a sub-aperture configuration for a cylindrical array 40 according to the invention is shown”, the top right corner of Fig. 8 shows a sub aperture output for a sub-aperture which is then applied to an adaptive beamformer, Para [0117] – “Implementation of an adaptive beamformer with a large number of adaptive weights for a large number of sensors requires very long convergence periods eliminating dynamical characteristics of the adaptive beamformer to detect time varying characteristics of a received signal of interest” therefore the signals were received/sensed); and
providing the second output signals from only a second portion of the N transducers less than all the N transducers and different from the first portion for storage and adaptive beamforming (the top right corner of Fig. 8 shows a sub aperture output for a first sub-aperture which is then applied to an adaptive beamformer the bottom right corner of Fig. 8 states adaptive beamforming is applied for each of the three beam time series [sub-apertures], Para [0122] – “A second sub-aperture consists of a subsequent set of (N−G+1) rings with n=2, 3 , . . . , N−G+2”  G is the number of sub-apertures and N is the number of rings in the array therefore the second sub-aperture signals are from only a second portion of N transducers less than all of the transducers of the array and different from the first portion, Para [0019] – “implementation of adaptive beamformers in modern ultrasound systems comprising multi-dimensional arrays with hundreds of sensors requires very large amounts of memory” therefore it can be interpreted the signals are provided for storage).
performing adaptive beamforming to determine a sensed topography (Para [0145] – “FIG. 15 shows… the bottom right image has been obtained by applying the adaptive beamformer according to the present invention to the signals captured by a state-of-the-art ultrasound system”)
Stergiopoulos does not teach performing a single process of adaptive beamforming within a spatial domain on data derived from both the first output signals and from the second output signals,
adaptive beamforming to suppress side lobes of beams that mask other signals within the data derived from the first output signals.
However Okumura discloses performing a single process of adaptive beamforming within a spatial domain on data derived from both the first output signals and from the second output signals ([0009] – “perform adaptive beam forming processing using the plurality of times worth of reception signals obtained by the plurality of times of acoustic wave transmission”, [0045] – “the adaptive signal processing block 007 uses information of a position of interest (a predetermined position within the subject) instructed from the system control unit 004 to perform delay processing, or phasing processing, so that the phases of the reception signals corresponding to the position of interest are aligned”),
The disclosure of Okumura is an analogous art considering it is in the field of adaptive beamforming.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Stergiopoulos to incorporate the single process of adaptive beamforming of Okumura to achieve the same results. One would have motivation to combine “to suppress deterioration in acquisition accuracy of movement information and deterioration in image quality of acoustic property distribution, even in cases where unnecessary reflected waves exist besides reflected waves from the object” (Okumura – Para [0007]).
Stergiopoulos does not explicitly disclose adaptive beamforming to suppress side lobes of beams that mask other signals within the data derived from the first output signals.
However Sato discloses adaptive beamforming to suppress side lobes of beams that mask other signals within the data derived from the first output signals (Para [0062] - “For the purpose of reducing side lobes, adaptive beam forming techniques are known by which a Minimum Variance (MV) method, an Amplitude and Phase Estimation (APES) method, or a Phase Coherence Imaging (PCI) method is implemented”, therefore it can be interpreted adaptive beamforming is known to suppress sidelobes and it can be interpreted the sidelobes of all three beam time series [output signals] of Fig. 8 would be suppressed to eliminate masking of signals)
The disclosure of Sato is an analogous art considering it is in the field of suppressing sidelobes.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Stergiopoulos to incorporate the suppressing of sidelobes of Sato to achieve the same results. One would have motivation to combine because by reducing side lobes one would be reducing artifacts in an image (Sato – Para [0169]).
Regarding Claim 2, Stergiopoulos, Okumura, and Sato discloses all the elements of the claimed invention as cited in Claim 1.
Stergiopoulos further discloses wherein the first reflected signals are digitized to form the first output signals and wherein the second reflected signals are digitized to form the second output signals (Fig. 14 shows that signals are sent to an A/DC before being sent to the adaptive beamformer therefore it can be interpreted all three beam time series [sub-apertures] including the first and second are digitized).
Regarding Claim 3, Stergiopoulos, Okumura, and Sato disclose all the elements of the claimed invention as cited in Claim 1.
Stergiopoulos further discloses displaying an image of the sensed topography (Para [0072] – “Reconstructed images are then displayed using display 14”).
Regarding Claim 4, Stergiopoulos, Okumura, and Sato disclose all the elements of the claimed invention as cited in Claims 1 and 3.
Stergiopoulos further discloses wherein displaying the image data is performed in real time (Para [0055] – “a display for displaying the reconstructed 3D images in real time.”).
Regarding Claim 5, Stergiopoulos, Okumura, and Sato discloses all the elements of the claimed invention as cited in Claim 1.
Stergiopoulos further discloses firing the multidimensional array of ultrasound transducers comprising N transducers at the target another time (Para [0072] – “An object 2 is irradiated by a source 4 emitting ultrasound waves”, Para [0120] – “The cylindrical array 40 comprises =NM sensors 8, wherein N is the number of circular rings and M is the number of sensors on each ring”, there are multiple rings therefore the array is multidimensional which can also be seen in Fig. 8, As shown in Fig.8 the top right corner together with the bottom right corner state that each sub-aperture output is a beam time series, that there are three time series, and that the process is repeated for the other 2 sub-apertures therefore it can be interpreted the array is fired three times to produce three reflected signals);
sensing third reflected signals with at least some of the N transducers to produce third output signals (Fig. 8 element 42 shows a first sub-aperture and that the process is repeated for two other sub-apertures, Para [0120] – “Referring to FIG. 8, a sub-aperture configuration for a cylindrical array 40 according to the invention is shown”, the top right corner of Fig. 8 shows a sub aperture output for a sub-aperture which is then applied to an adaptive beamformer, Para [0117] – “Implementation of an adaptive beamformer with a large number of adaptive weights for a large number of sensors requires very long convergence periods eliminating dynamical characteristics of the adaptive beamformer to detect time varying characteristics of a received signal of interest” therefore the signals were received/sensed); and
providing the third output signals from only a third portion of the N transducers less than all the N transducers and different from the first portion and different from the second portion for storage and adaptive beamforming (the top right corner of Fig. 8 shows a sub aperture output for a first sub-aperture which is then applied to an adaptive beamformer the bottom right corner of Fig. 8 states adaptive beamforming is applied for each of the three beam time series [sub-apertures] therefore there would be a third sub-aperture output, Para [0122] – “A second sub-aperture consists of a subsequent set of (N−G+1) rings with n=2, 3 , . . . , N−G+2”  G is the number of sub-apertures and N is the number of rings in the array, figure 8 recites that the process is repeated for three sup-apertures therefore it can be interpreted the third sub-aperture signals are from only a third portion of N transducers less than all of the transducers of the array and different from the first portion (N−G+1) rings with n=3, 4 , . . . , N−G+3, Para [0019] – “implementation of adaptive beamformers in modern ultrasound systems comprising multi-dimensional arrays with hundreds of sensors requires very large amounts of memory” therefore it can be interpreted the signals are provided for storage).
Regarding Claim 6, Stergiopoulos, Okumura, and Sato discloses all the elements of the claimed invention as cited in Claims 1 and 5.
Stergiopoulos further discloses wherein the first reflected signals are digitized to form the first output signals, wherein the second reflected signals are digitized to form the second output signals, and wherein the third reflected signals are digitized to form the third output signals (Fig. 14 shows that signals are sent to an A/DC before being sent to the adaptive beamformer therefore it can be interpreted all three beam time series [sub-apertures/output signals] are digitized).
Regarding Claim 7, Stergiopoulos, Okumura, and Sato discloses all the elements of the claimed invention as cited in Claims 1, 5, and 6.
Chen further discloses performing adaptive beamforming on data derived from the first output signals, from the second output signals, and from the third output signals to determine a sensed topography (Para [0124] – “A second stage of beamforming comprises an adaptive beamformer on a line array consisting of, for example, G=3 beam time series”, Fig. 8 also shows that that adaptive beamforming is performed for three time series [sup-apertures/output signals], Para [0145] – “FIG. 15 shows… the bottom right image has been obtained by applying the adaptive beamformer according to the present invention to the signals captured by a state-of-the-art ultrasound system”); and
displaying an image of the sensed topography (Para [0072] – “Output signals of the sensors 8 are transmitted via a communication link to a compact processing unit 12 such as a conventional computer workstation for processing. Reconstructed images are then displayed using display 14”, Para [0022] – “generating high resolution images in real time using an adaptive beamforming process”, therefore there would be many images of sensed topography).
Regarding Claim 8, Stergiopoulos, Okumura, and Sato disclose all the elements of the claimed invention as cited in Claims 1 and 5.
Stergiopoulos further discloses wherein firing the multidimensional array of ultrasound transducers comprises forming a same illumination pattern with the multidimensional array of ultrasound transducers each time (Abstract – “An adaptive multidimensional beamformer having near-instantaneous convergence for ultrasound imaging systems deploying multidimensional sensor arrays is disclosed”, Para [0018] – “In a second stage adaptive beamforming is performed on each set of beams steered in a same direction in space but each beam belonging to a different sub-array”, therefore it is interpreted that by steering in the same direction the beams would create the same illumination pattern, Para [0118] is describing Fig. 6 which shows sensors transmitting signals therefore the beam steering is referring to the firing of the array).
Regarding Claim 24, Stergiopoulos, Okumura, and Sato disclose all the elements of the claimed invention as cited in Claim 1.
Stergiopoulos further discloses wherein the multidimensional array is a planar array (Para [0130] – “the sub-aperture configuration according to the invention is applicable to other multidimensional arrays such as planar arrays and spherical arrays”).
Regarding Claim 25, Stergiopoulos, Okumura, and Sato disclose all the elements of the claimed invention as cited in Claim 1.
Stergiopoulos further discloses wherein the multidimensional array is a cylindrical array (Fig. 8 shows a multidimensional cylindrical array, Para [0120] – “Referring to FIG. 8, a sub-aperture configuration for a cylindrical array 40 according to the invention is shown. The cylindrical array 40 comprises =NM sensors 8, wherein N is the number of circular rings and M is the number of sensors on each ring”).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stergiopoulos (US20030065262), Okumura (US20160192908), and Sato (US20180214116) as applied to claim 8 above, and further in view of Tsushima (US20180199918).
Regarding Claim 9, Stergiopoulos, Okumura, and Sato disclose all the elements of the claimed invention as cited in Claims 1, 5 and 8.
Stergiopoulos discloses the formation of a volumetric image (Para [0045] – “producing high resolution 3D images of an object”)
Conversely Stergiopoulos does not teach wherein the illumination pattern is conical.
However, Tsushima discloses wherein the illumination pattern is conical (Fig. 2 shows an ultrasonic primary irradiation area in the shape of a triangle therefore it is interpreted the with a volumetric image the illumination would be conical).

    PNG
    media_image1.png
    662
    653
    media_image1.png
    Greyscale

The disclosure of Tsushima is an analogous art considering it is in the field of reception beamforming.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stergiopoulos to incorporate the illumination pattern of Tsushima to achieve the same results. One would have motivation to combine because “the ultrasonic diagnostic apparatus is less invasive to the subject and can observe a state of the internal tissues” (Tsushima - Para [0003]).
Regarding Claim 10, Stergiopoulos, Okumura, and Sato disclose all the elements of the claimed invention as cited in Claims 1, 5 and 8.
Stergiopoulos further discloses wherein each of the output signals used in adaptive beam forming for same output image data are captured relying upon a same illumination pattern (Para [0118] – “In a second stage adaptive beamforming is performed on each set of beams steered in a same direction in space but each beam belonging to a different sub-array”, therefore it is interpreted that by steering in the same direction the beams would create the same illumination pattern and the beamforming is used to form an image).
Conversely Stergiopoulos does not teach wherein the illumination pattern is formed by beam steering
However, Tsushima discloses wherein the illumination pattern is formed by beam steering (Para [0054] – “The delay circuit is a circuit that sets the delay time of the ultrasonic beam transmission timing for each of the transducers and delays the transmission of the ultrasonic beam by the delay time to perform the focusing of the ultrasonic beam”, as seen in Fig. 2 the focusing of the beam [beam steering] causes the illumination pattern shown) and
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stergiopoulos to incorporate the illumination pattern of Tsushima to achieve the same results. One would have motivation to combine because “the ultrasonic diagnostic apparatus is less invasive to the subject and can observe a state of the internal tissues” (Tsushima - Para [0003]).
Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stergiopoulos (US20030065262), Okumura (US20160192908), and Sato (US20180214116) as applied to claim 1 above, and further in view of Chen (US20150087991).
Regarding Claim 11, Stergiopoulos, Okumura, and Sato discloses all the elements of the claimed invention as cited in Claim 1.
Conversely Stergiopoulos does not teach wherein groups of the multidimensional array of ultrasound transducers are coupled via a multiplexer and addressed simultaneously, the multiplexing allowing the entire multidimensional array of ultrasound transducers to be read in n successive operations by incrementing the multiplexer addressing between operations.
However Chen discloses wherein groups of the multidimensional array of ultrasound transducers are coupled via a multiplexer and addressed simultaneously (Para [0098] – “In addition, the Tx and Rx apertures are time-multiplexed”, therefore the receive apertures in Figs. 18C-18E are coupled via a multiplexer to form the receive aperture, it is interpreted the groups of elements would be addressed simultaneously to form one echo waveform per aperture), the multiplexing allowing the entire multidimensional array of ultrasound transducers to be read in n successive operations by incrementing the multiplexer addressing between operations (Para [0130] – “The four Rx annular rings are activated over four consecutive Tx transmits (S1(t), S2(t), S3(t), and S4(t)) (2000) as shown in FIG. 20… The circular and ring apertures are translated horizontally, so that different axial A-scan lines can be collected to form volumetric images”, Para [0131] – “A total of 81 circular Tx apertures are swept through the 2D array, acquiring data for 81 axial lines. With four beamforming annular rings at each Tx aperture location, a total of 324 transmit-receive repetitions are used to acquire a full set of volumetric data”, as cited above the apertures are time multiplexed and the ring apertures are transmitted/received consecutively, a full set of volumetric data is acquired therefore the entire array is multiplexed).
The disclosure of Chen is an analogous art considering it is in the field of beamforming signals from multiple apertures.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stergiopoulos to incorporate the multiplexer of Chen to achieve the same results. One would have motivation to combine because “The number of ASIC I/Os can be further reduced from the N+M number of I/Os by multiplexing the column and row I/O” (Chen - Para [0069]).
Regarding Claim 13, Stergiopoulos, Okumura, Sato, and Chen discloses all the elements of the claimed invention as cited in Claims 1 and 11.
Stergiopoulos further discloses wherein adaptive beam forming is performed on an image comprising data from all of the transducer elements within the multidimensional array of ultrasound transducers (Fig. 8 shows one sub-aperture and the process is repeated for the other two sub apertures of the cylindrical array therefor it can be interpreted the entire array of elements are within the three sub-apertures, Fig. 8 also shows that beam forming is performed on the three beam time series [sub-apertures] and therefore on all of the transducer elements within the array). 
Regarding Claim 14, Stergiopoulos, Okumura, Sato, and Chen disclose all the elements of the claimed invention as cited in Claims 1, 11, and 13.
Stergiopoulos further discloses wherein adaptive beamforming is performed in reliance upon two previously captured images (Para [0143] – “This is necessary to test, because adaptive processing schemes require at least a few iterations to converge to an optimum solution”, Para [0145] – “FIG. 15 shows typical 3D images of a fetus' skull. The two top images and the bottom left image have been obtained using state-of-the-art ultrasound systems and signal processing whereas the bottom right image has been obtained by applying the adaptive beamformer according to the present invention to the signals captured by a state-of-the-art ultrasound system”, the adaptive imaging is used to produce images therefore it is interpreted the “at least a few iterations” is a few images), each of the previously captured images captured relying on a same illumination pattern (Para [0018] – “In a second stage adaptive beamforming is performed on each set of beams steered in a same direction in space but each beam belonging to a different sub-array”, therefore it is interpreted that by steering in the same direction the beams would create the same illumination pattern, because the previous iterations are formed using adaptive beamforming it is interpreted the images rely on a same illumination pattern).
Regarding Claim 15, Stergiopoulos, Okumura, Sato, and Chen disclose all the elements of the claimed invention as cited in Claims 1, 11, 13, and 14.
Stergiopoulos further discloses wherein adaptive beam forming is performed in the frequency domain (Para [0042] – “forming adaptive beams in frequency domain from the Fourier transform of the overlapped data sets and the adaptive steering weights”).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stergiopoulos (US20030065262), Okumura (US20160192908), Sato (US20180214116), and Chen (US20150087991) as applied to claim 11 above, and further in view of Ko (US20170104481).
Regarding Claim 12, Stergiopoulos, Okumura, Sato, and Chen discloses all the elements of the claimed invention as cited in Claims 1 and 11.
Conversely Stergiopoulos does not teach wherein each multiplexer addresses four different ultrasound transducer elements of the multidimensional array of ultrasound transducers.
However, Ko discloses wherein each multiplexer addresses four different ultrasound transducer elements of the multidimensional array of ultrasound transducers (Para [0015] – “a 4:1 ultrasound multiplexer (such as multiplexor 270)”, Fig. 2 below shows multiplexer 270 capable of addressing four ultrasound elements (242, 244, 246, 248)).

    PNG
    media_image2.png
    443
    655
    media_image2.png
    Greyscale

The disclosure of Ko is an analogous art considering it is in the field of multiplexing transducer elements.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stergiopoulos to incorporate the multiplexer of Ko to achieve the same results. One would have motivation to combine because “The circuit topology is straightforward to implement and is suitable for constructing, for example, a 4:1 ultrasound multiplexer (such as multiplexor 270) that can handle analog signals of ±100 V.” (Ko - Para [0015]).
Claims 16-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Solek (US20170343655) and further in view of Kim (US20150164473).
Regarding Claim 16, Solek discloses an ultrasound system ([0012] – “FIG. 1A shows a high level diagram showing an ultrasonic imaging system”) comprising:
a plurality of M multiplexers each having an output port coupled to a different analog to digital converter (Fig. 2A shows multiple multiplexers (250a - 250p) each being coupled to a different analog to digital converter (260a - 260p)),
an output port of each of the plurality of transducer elements coupled to an input port of a multiplexer of the plurality of M multiplexers ([0036] – “Input/output lines connect the 128 transducer elements to sixteen high voltage multiplexers/demultiplexers of which four are shown HVMUX 250 a, 250 b, 250 c, 250 p”), each multiplexer for switching between n of the plurality of ultrasound transducers, such that there are at least N/n mulitplexers and analog to digital converters, n being greater than 1 and less than N ([0036] – “128 transducer elements to sixteen high voltage multiplexers…A controller 200 connected to the high voltage multiplexers configures the high voltage multiplexers so that at any point in time each of the sixteen input/output lines (four shown) 252 a, 252 b, 252 c, 252 p is operatively coupled to exactly one of the 128 transducer elements (sixteen transducers total)”, [0040] – “Each of the sixteen analog to digital converters is connected to a separate one of the sixteen input/output lines”); 
the multiplexers coupled for providing an information output signal at an output port thereof from a selected one of the n transducers coupled therewith in response to a selection signal ([0071] – “At step 508, the controller 200 configures the HV multiplexers to connect input/output lines to selected transducers for the first receive cycle of scan line i, and configures the selector 281 to choose the first half line buffer 282 a”), each multiplexer for selecting between n transducers coupled therewith during a signal receive portion of multidimensional transducer operation such that sampling of the information output signal from the N transducers is performed for all N transducers by sampling information output signals from a subset less than the whole of the N transducers following each of n transmit operations ([0071] – “At step 508, the controller 200 configures the HV multiplexers to connect input/output lines to selected transducers for the first receive cycle of scan line I”, [0069] – “FIG. 4 shows a timing diagram for an example system having sixteen physical channels and 64 transducers in the transducer array”, Fig. 4 shows that by the last receive cycle all 64 transducers have been selected following the transmit operations), wherein signals from each of a subset less than the whole of the N transducers are provided to the different analog to digital converters in response to each transmitted signal ([0071] – “At step 510, the selected transducers 212 receive the echo which is processed by the analog to digital converters”).
Conversely Solek does not teach a multidimensional transducer array comprising a plurality N of ultrasound transducer elements arranged in an array,
each of the plurality N of ultrasound transducer elements arranged for transmitting a beam steered signal together,
However, Kim discloses a multidimensional transducer array comprising a plurality N of ultrasound transducer elements arranged in an array ([0043] – “FIG. 2 is a view illustrating the structure and arrangement direction of a 2D ultrasonic transducer array”),
each of the plurality N of ultrasound transducer elements arranged for transmitting a beam steered signal together (Fig. 4, [0056] – “in a first Tx/Rx event, ultrasonic waves are transmitted, fixed, and focused through all of the ultrasonic transducer elements 114 of the 2D ultrasonic transducer array 112 based on a first delay profile dp1 performing first angle steering”),
The disclosure of Kim is an analogous art considering it is in the field of multiplexing reception signals.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Solek to incorporate the multidimensional array and beam steering of Kim to achieve the same results. One would have motivation to combine because it “generates a 3D ultrasonic image using a 2D ultrasonic transducer array and may improve resolution and scanning speed of the 3D ultrasonic image.” (Kim - Para [0128]).
Regarding Claim 17, Solek and Kim disclose all the elements of the claimed invention as cited in Claim 16.
Conversely Solek does not teach wherein each of the plurality of ultrasound transducers is arranged for transmitting a steered signal simultaneously and only N/n ultrasound transducers are for being read simultaneously.
However, Kim discloses wherein each of the plurality of ultrasound transducers is arranged for transmitting a steered signal simultaneously and only N/n ultrasound transducers are for being read simultaneously ([0055] – “FIG. 4 is a view illustrating a method in which ultrasonic waves are transmitted, fixed, and focused using the 2D ultrasonic transducer array, reflected signals are received using ultrasonic transducer elements 114 of the respective rows of the 2D ultrasonic transducer array”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Solek to incorporate the multidimensional array and beam steering of Kim to achieve the same results. One would have motivation to combine because it “generates a 3D ultrasonic image using a 2D ultrasonic transducer array and may improve resolution and scanning speed of the 3D ultrasonic image.” (Kim - Para [0128]).
Regarding Claim 23, Solek and Kim disclose all the elements of the claimed invention as cited in Claim 16.
Solek further discloses wherein in a first state the plurality of multiplexers is controlled for receiving a first signal for imaging a first portion of a region, and in a second other state the plurality of multiplexers is controlled for receiving a second signal for imaging a second portion of a region, the second portion of the region overlapping the first portion of the region ([0043] – “The high voltage muxes are then reconfigured by signal from controller 200 for the first receive cycle such that the echo resulting from the first ultrasound pulse is detected by sixteen ultrasound transducers on the left of the center of the group of transmitting transducers”, [0044] – “The high voltage muxes are then reconfigured by signals from controller 200 for the second receive cycle such that the echo resulting from the second ultrasound pulse is detected by sixteen ultrasound transducers on the right of the center of the group of transmitting transducers”, Fig. 3B and Fig. 3D show the first and second receive cycles where it can be seen based on the angle of the lines that the imaged portions overlap each other).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Solek (US20170343655), and Kim (US20150164473) as applied to claim 16 above, and further in view of Ko (US20170104481).
Regarding Claim 18, Solek and Kim disclose all the elements of the claimed invention as cited in Claim 16.
Conversely Solek does not teach wherein the multiplexers are each a 4:1 multiplexer.
However, Ko hereinafter Ko discloses wherein the multiplexers are each a 4:1 multiplexer (Para [0015] – “a 4:1 ultrasound multiplexer (such as multiplexor 270)”, Fig. 2 above shows multiplexer 270 capable of addressing four ultrasound elements (242, 244, 246, 248)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the multiplexer of Ko to achieve the same results. One would have motivation to combine because “The circuit topology is straightforward to implement and is suitable for constructing, for example, a 4:1 ultrasound multiplexer (such as multiplexor 270) that can handle analog signals of ±100 V.” (Ko - Para [0015]).
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stergiopoulos (US20030065262) and further in view of Shen et al. NPL 2012 (“Computing Architecture for The Portable Four-Dimensional Ultrasound Diagnostic Imaging System”), Okumura (US20160192908) and Sato (US20180214116).
Regarding Claim 20, Stergiopoulos discloses A method (Para [0024] – “a method for multidimensional beamforming sensor time series provided by sensors deployed in a multidimensional array of an ultrasound imaging system”) comprising:
firing a multidimensional array of ultrasound transducers comprising N transducers at a target (Para [0072] – “An object 2 is irradiated by a source 4 emitting ultrasound waves”, Para [0120] – “The cylindrical array 40 comprises =NM sensors 8, wherein N is the number of circular rings and M is the number of sensors on each ring”, there are multiple rings therefore the array is multidimensional which can also be seen in Fig. 8);
sensing first reflected signals with at least some of the N transducers to produce first output signals (Fig. 8 element 42 shows a first sub-aperture, Para [0120] – “Referring to FIG. 8, a sub-aperture configuration for a cylindrical array 40 according to the invention is shown”, the top right corner of Fig. 8 shows a sub aperture output for a first sub-aperture which is then applied to an adaptive beamformer, Para [0117] – “Implementation of an adaptive beamformer with a large number of adaptive weights for a large number of sensors requires very long convergence periods eliminating dynamical characteristics of the adaptive beamformer to detect time varying characteristics of a received signal of interest” therefore the signals were received/sensed);
digitizing the first output signals to produce digitized first output signals (Fig. 14 shows that signals are sent to an A/DC before being sent to the adaptive beamformer therefore it can be interpreted all three beam time series [sub-apertures] including the first and second are digitized);
Conversely Chen does not teach transmitting some of the first output signals to a first processing circuit for performing Csteer processing;
transmitting others of the first output signals to a second other processing circuit for performing Csteer processing;
transmitting an output signal from the Csteer from each of the first processing circuit and the second processing circuit to a third processor for performing Rsteer processing; 
transmitting an output signal from the Csteer from each of the first processing circuit and the second processing circuit to a fourth other processor for performing Rsteer processing;
performing an Rsteer operation within the third processing circuit to provide a third output signal;
performing an Rsteer operation within the fourth processing circuit to provide a fourth output signal; and 
performing adaptive beamforming on at least 3 beams resulting from the third output signal and the fourth output signal to determine a sensed topography and to suppress side lobes of beams that mask other signals within the at least 3 beams resulting from the third output signal.
However, Shen et al. hereinafter Shen discloses transmitting some of the first output signals to a first processing circuit for performing Csteer processing (Figure 2 shows that acquisition signals from the first row are transmitted from a pre-processing circuit to a first processing circuit preforming Csteer processing);
transmitting others of the first output signals to a second other processing circuit for performing Csteer processing (Figure 2 shows acquisition signals from the second row are transmitted from a pre-processing circuit to a second other processing circuit preforming Csteer processing);
transmitting an output signal from the Csteer from each of the first processing circuit and the second processing circuit to a third processor for performing Rsteer processing (Figure 2 shows the first Rsteer processor [third processor] is receiving an output signal from the first and second Csteer processing circuit); and
transmitting an output signal from the Csteer from each of the first processing circuit and the second processing circuit to a fourth other processor for performing Rsteer processing (Figure 2 shows the second Rsteer processor [fourth processor] is receiving an output signal from the first and second Csteer processing circuit).
performing an Rsteer operation within the third processing circuit to provide a third output signal (Fig. 3 shows the second stage including Rsteer where an output is produced for each FPGA therefore there is a third output signal);
performing an Rsteer operation within the fourth processing circuit to provide a fourth output signal (Fig. 3 shows the second stage including Rsteer where an output is produced for each FPGA therefore there is a fourth output signal); and 
performing adaptive beamforming […] on at least 3 beams resulting from the third output signal and the fourth output signal to determine a sensed topography (Pg. 2060 right col., 2nd Para – “Figure 2 shows the decomposition process for a 3D beamforming structure into a set of line array beamformers [6-8]. Without this decomposition process, the implementation of the planar 3D adaptive beamforming structure into a highly parallelized computing architecture would have not been possible”, therefor Csteering and Rsteering are used for adaptive beam forming, Pg. 2061 left col., 2nd para – “The field of view of one complete volume will include a total number of (80x2x80x2) = 25,600 adaptive beams” it is interpreted the beams result from at least two outputs of the rsteering (third output and fourth output), Pg. 2061 left col. 2nd para – “As a result, the prototype system’s image resolution capabilities for a 2.5MHz centre frequency, will be as follows:...” therefore a topography is sensed) and 
The disclosure of Shen is an analogous art considering it is in the field of adaptive beamforming.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stergiopoulos discloses to incorporate the processing circuits of Shen to achieve the same results. One would have motivation to combine because “Without this decomposition process, the implementation of the planar 3D adaptive beamforming structure into a highly parallelized computing architecture would have not been possible.” (Shen - Pg. 2060 right col. second para.).
Stergiopoulos and Shen do not explicitly disclose performing adaptive beamforming within a spatial domain
adaptive beamforming to suppress side lobes of beams that mask other signals within the at least 3 beams resulting from the third output signal.
However Okumura discloses performing adaptive beamforming within a spatial domain ([0009] – “perform adaptive beam forming processing using the plurality of times worth of reception signals obtained by the plurality of times of acoustic wave transmission”, [0045] – “the adaptive signal processing block 007 uses information of a position of interest (a predetermined position within the subject) instructed from the system control unit 004 to perform delay processing, or phasing processing, so that the phases of the reception signals corresponding to the position of interest are aligned”),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Stergiopoulos to incorporate the adaptive beamforming in the spatial domain of Okumura to achieve the same results. One would have motivation to combine “to suppress deterioration in acquisition accuracy of movement information and deterioration in image quality of acoustic property distribution, even in cases where unnecessary reflected waves exist besides reflected waves from the object” (Okumura – Para [0007]).
Stergiopoulos, Shen, and Okumura do not explicitly disclose adaptive beamforming to suppress side lobes of beams that mask other signals within the at least 3 beams resulting from the third output signal.
However Sato discloses adaptive beamforming to suppress side lobes of beams that mask other signals within the at least 3 beams resulting from the third output signal (Para [0062] - “For the purpose of reducing side lobes, adaptive beam forming techniques are known by which a Minimum Variance (MV) method, an Amplitude and Phase Estimation (APES) method, or a Phase Coherence Imaging (PCI) method is implemented”, therefore it can be interpreted adaptive beamforming is known to suppress sidelobes and it can be interpreted the sidelobes of all three beam time series [output signals] of Fig. 8 would be suppressed to eliminate masking of signals).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stergiopoulos to incorporate the suppressing of sidelobes of Sato to achieve the same results. One would have motivation to combine because by reducing side lobes one would be reducing artifacts in an image (Sato – Para [0169]).
Regarding Claim 21, Stergiopoulos, Shen, Okumura and Sato disclose all the elements of the claimed invention as cited in Claim 20.
Stergiopoulos further discloses wherein the at least 3 beams are based on data captured at different times (Fig. 8 right side – each sub-aperture is considered as a beam time series therefore it is interpreted they are captured at different times).
Regarding Claim 22, Stergiopoulos, Shen, Okumura and Sato disclose all the elements of the claimed invention as cited in Claim 20.
Stergiopoulos further discloses wherein the at least 3 beams are based on overlapping data (Fig. 6 - j=1, j=2, and j=J are overlapping data) captured simultaneously from a plurality of sensors (The disclosure of Fig. 6 in Para [0118] does not consider each of the sub-apertures a beam time series therefore it is interpreted they are captured simultaneously), each of the at least 3 beams based on data from a different set of the plurality of sensors less than all the plurality of sensors (Fig.6 shows s=1 data with three beams from different sets of the plurality of sensors j=1, j=2, j=J), each of the different sets spatially overlapping one another (Fig. 6 shows j=1, j=2, and j=J to be spatially overlapping ).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./
Examiner, Art Unit 3793                                                                                                         

/JASON M IP/Primary Examiner, Art Unit 3793